DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this application on 13 August 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Enlow et al. (US 2004/0247837 A1) in view of Chen-Ho et al. (US 2015/0053341 A1).
Regarding Claim 1:  Enlow discloses a multilayer film (ref. #110F) comprising, in order, the following coextensive layers: a second transparent film layer (ref. #130); an ink layer (ref. #120; which is considered equivalent to the claimed "printed layer"); a heat activated adhesive layer (ref. #210); a first transparent film layer (ref. #110); and a  (ref. #140) (figure 7, [0026], [0032], [0042], and [0060] of Enlow).  Enlow also discloses that the first adhesive layer may comprise any pressure sensitive adhesive, such as a silicone adhesive ([0061] of Enlow).  Specifically, Enlow provides for --a security sticker in which a plurality of layers including a printed layer are stacked, the security sticker comprising a layer provided above or below the printed layer, wherein the layer is formed on an entire surface of the printed layer and has a sheet shape having a predetermined thickness (t) and a lateral surface length (L1) --.
Enlow fails to disclose that the layer is --an anti-slip elastomer layer, wherein even when an external force pushes or pulls an upper surface of the security sticker in any direction, a bottom surface of the security sticker is provided to be deformed or elongated in a direction in which the external force is applied while the security sticker is attached to an original attachment position and to return to an original shape due to a restoring force when the external force is removed, and the elastomer layer is formed of a material having an elongation of 150% or more compared to the lateral surface length (L1) or the thickness (t)--.
Chen-Ho discloses a tape comprising a pressure sensitive adhesive (PSA) of silicone gel (title and Table 1 of Chen-Ho).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the silicone gel PSA of Chen-Ho as the PSA of the layer of the security sticker disclosed by Enlow in order to have the layer be --an anti-slip elastomer layer--.  One of ordinary skill in the art would have been motivated to have incorporated the silicone gel PSA of Chen-Ho as the PSA of the layer of the security sticker disclosed by Enlow, since it has been held to be within the general skill of a 
Enlow in view of Chen-Ho discloses the claimed security sticker, but do not explicitly recite that the PSA layer of silicone gel is --an anti-slip elastomer layer, wherein even when an external force pushes or pulls an upper surface of the security sticker in any direction, a bottom surface of the security sticker is provided to be deformed or elongated in a direction in which the external force is applied while the security sticker is attached to an original attachment position and to return to an original shape due to a restoring force when the external force is removed, and the elastomer layer is formed of a material having an elongation of 150% or more compared to the lateral surface length (L1) or the thickness (t)--.  However, Chen-Ho uses the same elastomer as applicants (i.e. the anti-slip elastomer is a silicone gel; see (title and Table 1 of Chen-Ho) and ([Pg. 4: li. 18-21]) of the filed instant specification).  Therefore, it is the decision of the examiner that the silicone gel layer of Chen-Ho inherently possesses an "anti-slip elastomer layer" having the claimed properties.
Regarding Claim 2:  Enlow in view of Chen-Ho discloses that the elastomer layer is formed above the printed layer with a first attachment unit ("heat activated adhesive layer", ref. #210) disposed therebetween (figure 7 of Enlow).
Regarding Claim 3:  Enlow in view of Chen-Ho discloses that a coating layer ("first transparent film layer", ref. #110) is further formed on the elastomeric layer (figure 7 of Enlow
Regarding Claim 4:  Enlow in view of Chen-Ho discloses that the elastomer layer is formed below the printed layer with a second attachment unit ("heat activated adhesive layer", ref. #210) disposed therebetween (figure 7 of Enlow).
Regarding Claims 6 to 9:  Enlow in view of Chen-Ho discloses that the elastomer layer includes a silicone gel sheet (figure 7 and [0021] of Enlow; and Table 1 of Chen-Ho).

Claims 11 to 14 rejected under 35 U.S.C. 103 as being unpatentable over Enlow et al. (US 2004/0247837 A1) in view of Chen-Ho et al. (US 2015/0053341 A1) as applied to claims 1 to 4 above, and further in view of Lim (KR 10-1208355 B1).
Enlow in view of Chen-Ho is relied upon as described above.
Regarding Claims 11 to 14:  Enlow in view of Chen-Ho failed to disclose that --the elastomer layer has a plurality of cutting lines formed to have a depth that is 1/2 or more of a thickness thereof--.
Lim disclose a decoration sticker having cuts extending through the sticker up to the release liner positioned on the bottom of its pressure sensitive adhesive layer (ref. #13) (figures 2, 3, [0034]-[0036], and [0072] of Lim).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the cuts and release liner of Lim with the security sticker disclosed by Enlow in view of Chen-Ho in order to have --the elastomer layer having a plurality of cutting lines formed to have a depth that is 1/2 or more of a thickness thereof--.  One of ordinary skill in the art would have been motivated to have combined [0073] of Lim).

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Enlow et al. (US 2004/0247837 A1) in view of Chen-Ho et al. (US 2015/0053341 A1) as applied to claims 1 and 4 above, and further in view of Hayashi et al. (US 2011/0033699 A1).
Enlow in view of Chen-Ho is relied upon as described above.
Regarding Claim 5:  Enlow in view of Chen-Ho disclose the claimed security sticker wherein the second attachment unit includes a gluing agent (figure 7, [0032], and [0101] of Enlow), but failed to disclose --a third attachment unit is further provided on the bottom of the elastomer layer; and the third attachment unit includes an adhesive--.
Hayashi discloses a pressure sensitive adhesive tape (ref. #100) comprising a base material layer (ref. #1), a first pressure-sensitive adhesive (PSA) layer (ref. #21) place on one or both sides of the base material layer, and a second PSA layer (ref. #22) placed on a side of the first PSA layer opposite to the base material layer (figure 1 and [0023] of Hayashi).  Hayashi also discloses that the first PSA layer and the second PSA layer can be any appropriate pressure-sensitive adhesive (e.g. silicone-base pressure-sensitive adhesive) ([0041] of Hayashi).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the pressure sensitive adhesive tape of Hayashi with the security sticker disclosed by Enlow in view of Chen-Ho in order to have --a third attachment unit is further provided on the bottom of the elastomer layer; and the third attachment unit includes an adhesive--.  One of ordinary skill in the art would have been motivated to have combined the pressure sensitive adhesive tape of Hayashi with the security sticker disclosed by Enlow in view of Chen-Ho, from the stand-point of providing a sheet with is capable of attaching and protecting the uneven surface of a member ([0014] of Hayashi).
Regarding Claim 10:  Enlow in view of Chen-Ho and Hayashi discloses that the elastomer layer includes a silicone gel sheet (figure 7 and [0021] of Enlow; and Table 1 of Chen-Ho).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Enlow et al. (US 2004/0247837 A1) in view of Chen-Ho et al. (US 2015/0053341 A1) and Hayashi et al. (US 2011/0033699 A1)  as applied to claims 1 and 5 above, and further in view of Lim (KR 10-1208355 B1).
Enlow in view of Chen-Ho and Hayashi is relied upon as described above.
Regarding Claim 15:  Enlow in view of Chen-Ho and Hayashi failed to disclose that --the elastomer layer has a plurality of cutting lines formed to have a depth that is 1/2 or more of a thickness thereof--.
Lim disclose a decoration sticker having cuts extending through the sticker up to the release liner positioned on the bottom of its pressure sensitive adhesive layer (ref. #13) (figures 2, 3, [0034]-[0036], and [0072] of Lim).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the cuts and release liner of Lim with the security sticker the elastomer layer having a plurality of cutting lines formed to have a depth that is 1/2 or more of a thickness thereof--.  One of ordinary skill in the art would have been motivated to have combined the cuts and release liner of Lim with the security sticker disclosed by Enlow in view of Chen-Ho and Hayashi, from the stand-point of having a sticker of an appropriate size ([0073] of Lim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781